DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 October, 2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “P” and “R” each described in paragraph 33; “51” as described in paragraphs 53-54; “70” as described in paragraph 62 and 64; “W” as described in paragraphs81, 87-89; “Tr” and “Th” each described in paragraph 84, and provided within various recitations thereafter; “Ts” as described in paragraph 94 and various recitations thereafter; “V” as described in paragraph 100 and various recitations thereafter; “T38” as described in paragraph 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "51" and "6" have both been used to designate the condensed water trap.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “tb” as shown in the graph of figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities:
Claim 1 recites, “a temperature of air (hereinafter, an intake air temperature) sucked into the gas furnace”, which should be corrected to - - an intake air 
Claim 4 recites, “a previously received certain heating signal (hereinafter, a previous signal)”, which should be corrected to - - a previous
Claim 4 recites, “when the previous signal is the strong heating signal and the heating signal is the weak heating signal as signal is changed”, which should be corrected to - - when the previous signal is the strong heating signal and the heating signal is the weak heating signal with a signal change- -
Claim 7 recites, “a magnitude of a value (hereinafter, 'temperature difference')”, which should be corrected to - - a temperature difference-- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the terminology “weak” and “strong” with regards to the heating signal, heating operation, and/or heating capacity which renders the claim indefinite, as neither the claims, when read in light of the specification, nor the specification provide the necessary examples or guidance to make determinate the quality/quantity of the signal, heating operation, and/or heating capacity included with each of the terms. See MPEP § 2173.05(b). The Examiner has interpreted the recitation of “weak” and “strong”, as used by the Applicant, for naming purposes only and does not read any particular quality/quantity of signal, heating operation, and/or heating capacity being required by the claim. Applicant may admit the terms are used for naming purposes to overcome this rejection, otherwise appropriate correction is required. For examination purposes, any signal may be construed as a weak heating signal, while another signal may be construed as a strong heating signal.
All dependent claims employing the same relative terminology, e.g., claims 4 and 7-12, and dependents from the rejected claims which incorporate the same relative terminology, e.g., claims 2-12, are further indefinite for the same reasoning provided above and/or dependency from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LORENZ (US 8,275,484 B2 – published 25 September, 2012).
As to claim 1, LORENZ discloses a method of controlling a gas furnace (abstract; col.3, lines 1-25) that performs heating operation (col. 3, lines 31-38) according to a heating signal (thermostat signal requesting heating operation at terminal 24 or at second terminal 26) formed of one of a weak heating signal (low stage heating operation) and a strong heating signal (high stage heating operation), the method comprising the steps of:
(a)	receiving a heating signal (col.3, lines 29-46);
(b)	determining whether the heating signal is the weak heating signal or the strong heating signal (dependent upon which terminal receives the signal determines whether the heating signal is a strong heating signal or a weak heating signal; col. 3, lines 29-46).
Examiner notes that the limitations “(c) calculating a certain weak heating capacity smaller than a maximum heating capacity of the gas furnace, when the heating signal is the weak heating signal; and (d) operating a weak heating of the gas furnace with the calculated certain weak heating capacity, wherein the step (c) comprises calculating the weak heating capacity according to a difference between a temperature of air (hereinafter, an intake air temperature) sucked into the gas furnace and a reference temperature set based on the intake air temperature (emphasis added)” are contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“calculating” in step (c) operating” in step (d)). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 1 is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the heating signal can encompass a strong heating signal, thereby not requiring any steps related to a weak heating signal, which is not positively determined by the method. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 2, the limitations “wherein the intake air temperature is variable over time, wherein the reference temperature is set to any one of temperatures, based on the intake air temperature at a certain time point among the variable intake air temperature (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“calculating” in step (c), “operating” in step (d) which is reliant upon the intake air temperature and the reference temperature, and setting of the reference temperature based on the intake temperature). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 2 is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the heating signal can encompass a strong heating signal, thereby not requiring any steps related to a weak heating signal, which is not positively determined by the method. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 3, the limitations “wherein the reference temperature is set to a temperature higher than the intake air by 0.5 to 2.5 °F at the certain time point (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“calculating” in step (c), “operating” in step (d) which is reliant upon the intake air temperature and the reference temperature, and setting of the reference temperature based on the intake temperature). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 3 is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the heating signal can encompass a strong heating signal, thereby not requiring any steps related to a weak heating signal, which is not positively determined by the method. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 4, the limitations “wherein the step (c) comprises: determining whether the gas furnace is in operation according to a previously received certain heating signal (hereinafter, a previous signal); determining whether the previous signal is the weak heating signal or the strong heating signal, when the gas furnace is in operation; calculating the weak heating capacity according to a difference between the intake air temperature and the reference temperature, wherein the reference temperature becomes a reference temperature in the previous signal, when the previous signal is the weak heating signal, and when the heating signal is also the weak heating signal without a signal change; calculating the weak heating capacity according to the difference between the intake air temperature and the reference temperature, wherein the reference temperature is set based on the intake air temperature at a time point of signal change, when the previous signal is the strong heating signal and the heating signal is the weak heating signal as signal is changed. (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“determining” and “calculating” in the further limitations of step (c)). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 4 is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the heating signal can encompass a strong heating signal, thereby not requiring any steps related to a weak heating signal, which is not positively determined by the method. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 5, the limitations “wherein the step (c) comprises: sucking air into the gas furnace for a certain time, if the gas furnace is not in operation; and calculating the weak heating capacity according to the difference between the intake air temperature and the reference temperature, wherein the reference temperature is set based on the intake air temperature after the certain time. (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“sucking” and “calculating” in the further limitations of step (c)). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are 

As to claim 6, the limitations “wherein sucking air into the gas furnace is maintained for 15 to 45 seconds by using a blower provided in the gas furnace. (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“sucking” in the further limitations of step (c) recited in claim 5, which claim 6 directly depends). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 6 is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the heating signal can encompass a strong heating signal, thereby not requiring any steps related to a weak heating signal, which is not positively determined by the method. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 7, the limitations “wherein the weak heating capacity is varied in a stepwise manner according to a magnitude of a value (hereinafter, 'temperature difference') obtained by subtracting the intake air temperature from the reference temperature, based on a preset starting capacity. (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“varied in a stepwise manner” and “by subtracting the intake air from the reference temperature” in the further limitations of step (c) recited in claim 4, which claim 7 directly depends). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 7 is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the heating signal can encompass a strong heating signal, thereby not requiring any steps related to a weak heating signal, which is not positively determined by the method. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 8, the limitations “wherein the weak heating capacity is maintained to be identical with the starting capacity, when the temperature difference is within a first reference range. (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“maintained to be identical” in the further limitations of step (c) recited in claim 4, which claim 8 indirectly depends). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 8 is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that “when the temperature difference is within a first reference range”) to taking an action (“maintained to be identical”). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 8, further, is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the weak heating capacity encompasses being within a first reference range, outside of the first reference range (e.g., larger or smaller than the reference range), or entirely within a different reference range, such that the steps would not be performed. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 9, the limitations “wherein the weak heating capacity is increased by a certain ratio from the starting capacity when the temperature difference is within a second reference range which is larger than the first reference range. (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“increased by a certain ratio” in the further limitations of step (c) recited in claim 4, which claim 9 indirectly depends). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be “when the temperature difference is within a second reference range”) to taking an action (“increased by a certain ratio”). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 9, further, is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the weak heating capacity encompasses being within a first reference range, outside of the first reference range (e.g., larger or smaller than the reference range so as to be  within a different reference range), or entirely within a different reference range, such that the steps would not be performed. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 10, the limitations “wherein the weak heating capacity is reduced by a certain ratio from the starting capacity when the temperature difference is within a third reference range which is smaller than the first reference range. (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“reduced by a certain ratio” in the further “when the temperature difference is within a second third reference range”) to taking an action (“reduced by a certain ratio”). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 10, further, is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the weak heating capacity encompasses being within a first reference range, outside of the first reference range (e.g., larger or smaller than the reference range so as to be  within a different reference range), or entirely within a different reference range, such that the steps would not be performed. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 11, the limitations “storing the reference temperature, wherein calculating the weak heating capacity comprises calculating the weak heating capacity based on the stored reference temperature. (emphasis added)” are based on the contingent limitations. The limitations recite a condition precedent (“ when the heating signal is the weak heating signal”) to taking an action (“storing” and “calculating” in the further limitations of step (c) recited in claim 4, which claim 11 directly depends). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP §2111.04. Thus, the broadest reasonable interpretation of claim 11 is that it does not include the quoted limitations and, as such, the claim can be rejected without prior art that teaches the quoted limitations, as the determination of the heating signal can encompass a strong heating signal, thereby not requiring any steps related to a weak heating signal, which is not positively determined by the method. Therefore, LORENZE is believed to disclose the present invention, as required by the claims.

As to claim 12, LORENZ discloses after step (b), further comprising operating a strong heating of the gas furnace (receiving the strong heating signal at terminal 26) at the maximum heating capacity of the gas furnace, when the heating signal is the strong heating signal (col. 5, line 62  - col.6, line 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/23/2022